Actions brought by Julia Barrus and the three other plaintiffs to recover damages for injuries sustained by each of them as a result of alleged causal negligence of Pearl Duxstad in her operation of her automobile while plaintiffs were riding therein as her guests.  Upon the trial the jury returned a special verdict upon which judgments were entered for the recovery of the plaintiffs' damages.  The defendants, Pearl Duxstad and her automobile liability insurance carrier, appealed.
The sole question involved herein is whether there was sufficient credible evidence to sustain the jury's findings that Pearl Duxstad was guilty of negligence in respect to lookout, management and control, which proximately caused the damages sustained by plaintiffs.  Upon reviewing the record, it is evident that there was sufficient evidence, which could be considered credible by the jury, to warrant its findings; that upon the ultimate facts found thereby the plaintiffs are entitled to recover, as is provided in the judgments; *Page 648 
and that as defendants do not contend there was prejudicial error in any other respect the judgments must be affirmed.
By the Court. — Judgments affirmed.